MOUTON, J.
Appellee moves to dismiss this appeal because the record was filed at Lake Charles, where this court sits, one day after the return day had expired; and, in the alternative, because the testimony is not in the record.
The record was filed within three days from the expiration of the return day. This filing was in time.
The absence of the evidence from the record is not imputable to the appellant who prays that the record be returned to the clerk of court at Leesville for completion. This showing having been made by appellant by motion filed in this court, it is therefore ordered that this record be returned to the clerk of court at Lees-ville, Louisiana, to be completed by the filing of the testimony of evidence in the record, and when the record is completed to be returned to the clerk of the Court of Appeal at Baton Rouge, Louisiana.